Citation Nr: 1755760	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-15 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating for residuals of larynx cancer in excess of 10 percent from April 1, 2014.

2.  Entitlement to service connection for a nervous twitch.


ATTORNEY FOR THE BOARD

E. Blowers, Counsel



INTRODUCTION

The Veteran had active service from July 1968 to February 1970.  The Veteran died in May 2016.  The appellant is the surviving spouse of the Veteran, who is substituted as the appellant for purposes of adjudicating the issues on appeal to completion.  See 38 U.S.C. § 5121A (2012) (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the RO in St. Petersburg, Florida, which granted service connection for an anxiety disorder and denied service connection for a nervous twitch.  Further, in a May 2014 rating decision, the RO granted service connection residuals of larynx cancer.  Initially, pursuant to Diagnostic Code 6819, the disability was rated as 100 percent (totally) disabling from August 29, 2013, the date of claim for service connection for larynx cancer.  38 C.F.R. § 4.97 (2017).  

Under Diagnostic Code 6819, the assigned 100 percent rating shall continue for six months after discontinuance of treatment, at which point the appropriate rating for any residuals is to be assigned.  As the evidence showed that the Veteran discontinued treatment in September 2013, the RO continued the 100 percent total disability rating for the next six months, and then assigned a 10 percent disability rating for the residuals of the then dormant larynx cancer.  Subsequently, in a July 2014 Notice of Disagreement (NOD), the Veteran specifically objected to the 10 percent disability rating assigned for the residual symptoms.  The Veteran did not object to the effective date assigned for the cessation of the 100 percent total disability rating for the larynx cancer treatment, and the record does not reflect that any earlier effective date would be warranted if the Veteran had disagreed.  As such, the only rating issue before the Board is the question of a higher initial disability rating for the residuals of larynx cancer in excess of 10 percent from April 1, 2014.

In May 2017, the Board sought Veterans Health Administration (VHA) opinions concerning the issues on appeal.  Adequate VHA opinions were received by the Board in June 2017 and September 2017, and the appellant was subsequently provided with copies of the opinions that same month.

The rating issue on appeal stems from the initial rating assigned for the service-connected residuals of larynx cancer.  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  For the relevant initial rating period on appeal, from April 1, 2014, the service-connected residuals of larynx cancer did not manifest as thickening or nodules of the vocal cords, polyps, submucous infiltration, pre-malignant changes on biopsy, an inability to speak above a whisper, stenosis of the larynx, or the need for a laryngectomy.

2.  The Veteran's nervous twitch (head tic) was a symptom of the service-connected anxiety disorder.


CONCLUSIONS OF LAW

1.  For the entire relevant rating period on appeal, from April 1, 2014, the criteria for a disability rating in excess of 10 percent for the service-connected residuals of larynx cancer have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.20, 4.21, 4.97, Diagnostic Codes 6516-6520 (2017).

2.  The criteria for service connection for a nervous twitch have not been met.  
38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Regarding the issue of service connection for a nervous twitch, in July 2011, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the May 2012 rating decision from which this appeal arises.  Further, the issue of service connection for a nervous twitch was readjudicated in an April 2014 Statement of the Case (SOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the issue of a higher initial disability rating for residuals of larynx cancer arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 
38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded a VA mental health examination in May 2012 and a VA larynx examination in May 2014.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions.  As such, the examinations are adequate for VA rating purposes.  Further, as discussed above, adequate VHA opinions addressing both issues on appeal were obtained by the Board in September 2017.    

All relevant documentation, including VA and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for Residuals of Larynx Cancer

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The residual symptoms of the Veteran's larynx cancer have been rated under Diagnostic Code 6516.  Diagnostic Code 6516 provides a 10 percent rating for hoarseness, with inflammation of cords or mucous membrane, and a 30 percent rating for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97.

Further, the Board has considered whether a higher initial rating may be assigned under a different diagnostic code related to disorders of the larynx.  Diagnostic Code 6518 provides disability ratings for a total laryngectomy, and Diagnostic Code 6520 provides disability ratings for stenosis of the larynx.  38 C.F.R. § 4.97.  Having reviewed all the relevant evidence of record, lay and medical, the Board finds that that the Veteran's cancer of the larynx did not result in the need for a laryngectomy, and there is no evidence of stenosis of the larynx.  

Per the report from the May 2014 VA larynx examination, the VA examiner reported that the Veteran had not undergone a laryngectomy.  Further, the VA examiner also found that the Veteran did not have stenosis of the larynx.  Review of the VA and private treatment records supports the VA examiner's findings.  Additionally, the record does not reflect that the Veteran and/or the appellant ever advanced that the Veteran had stenosis of the larynx or needed to undergo a laryngectomy.  For these reasons, the Board finds that a higher initial disability rating under either Diagnostic Code 6518 or 6520 is not warranted.  38 C.F.R. § 4.97.

Under Diagnostic Code 6519, a 60 percent rating is warranted for complete organic aphonia that results in an inability to speak above a whisper, and a 100 percent rating is warranted for a constant inability to communicate by speech.  While the evidence reflects that the larynx cancer residuals did impede the Veteran's speech, it does not reflect that, at a minimum, the Veteran was unable to speak above a whisper.

Per a March 2014 letter, the Veteran's friend noted that the Veteran had a persistent cough, continual hoarseness, and some loss of voice.  A March 2014 letter from a different friend noted the Veteran's "gravelly" and "raspy" voice.  In another March 2014 letter, the appellant explained that by the end of the day the Veteran would have no voice.  Even assuming the appellant's statement to be true, as the loss of voice would only occur at the end of the day, this does not show a constant inability to speak.  In a July 2014 statement, the Veteran advanced that the hoarseness had caused a change in voice; however, there is no indication that the change resulted in an inability to speak above a whisper.  As such, the Board does not find that these lay statements support a finding that a higher initial disability rating is warranted under Diagnostic Code 6519.  38 C.F.R. § 4.97. 

The report from the May 2014 VA larynx examination reflects that the VA examiner found that the Veteran did not have complete organic aphonia.  Review of the VA and private treatment records supports the VA examiner's findings; therefore, for all the reasons discussed above, the Board does not find that a higher initial disability rating is warranted under Diagnostic Code 6519.  38 C.F.R. § 4.97.  As such, the remaining question before the Board is whether a higher disability rating is warranted under Diagnostic Code 6516. 

Per the report of the May 2014 VA larynx examination, the VA examiner assessed that, while the Veteran did have hoarseness, there was no thickening or nodules of the vocal cords, polyps, submucous infiltration, or pre-malignant changes on biopsy; however, after considering the lay statements and private treatment records, the Board found that it could not adequately determine whether such symptoms existed at any point during the relevant period on appeal.  As such, the Board sought a VHA opinion on the matter.

In September 2017, the Board obtained a VHA opinion from an otolaryngologist.  Upon reviewing the relevant evidence of record, the otolaryngologist explained that after cancer treatment ceased in September 2013, follow-up treatment showed that the Veteran had a normal larynx in January 2014.  While the Veteran subsequently redeveloped symptoms of hoarse voice, chronic cough, and edema and inflammation of the larynx, the Veteran's otolaryngologist at the time felt these symptoms were due to the Veteran's continued smoking, and not the service-connected residuals of larynx cancer.   

While a lesion on the larynx was found in March 2015, subsequent biopsy revealed this to be a fungal infection of the larynx and not a pre-malignant change.  Further, the biopsy did not show thickening of the vocal folds, nodules of the vocal folds, polyps, submucous infiltration, or pre-malignant changes.  For these reasons, the otolaryngologist opined that the evidence of record did not reflect that, prior to death, the Veteran's larynx cancer residual symptomatology more nearly approximated hoarseness, with thickening or nodules of the vocal cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  

After a review of all the evidence, lay and medical, the Board finds that, for the relevant initial rating period on appeal, from April 1, 2014, the service-connected residuals of larynx cancer did not manifest as thickening or nodules of the vocal cords, polyps, submucous infiltration, pre-malignant changes on biopsy, an inability to speak above a whisper, stenosis to the larynx, or the need for a laryngectomy.  The medical and lay evidence of record does not show that, prior to death, the Veteran underwent a laryngectomy or had stenosis of the larynx.  While the Veteran did have difficulty speaking, the evidence does not convey that this resulted in a constant inability to speak above a whisper.  Further, an otolaryngologist specifically opined that the residuals of the larynx cancer did not result in thickening or nodules of the vocal cords, polyps, submucous infiltration, or pre-malignant changes on biopsy. 

For these reasons, the preponderance of the evidence is against a finding that a disability rating in excess of 10 percent is warranted.  As the preponderance of the evidence is against a disability rating in excess of 10 percent for the service-connected residuals of larynx cancer, the higher initial disability rating claim must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Codes 6516-6520.

Extraschedular Referral Consideration

The Board had also considered whether referral for an extraschedular rating is warranted for the service-connected residuals of larynx cancer.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 
27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. 
§ 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. 
§ 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the Veteran's residuals of larynx cancer manifested primarily as hoarseness, coughing, some loss of voice, and difficulty breathing.  The schedular rating criteria for diseases of the nose and throat, including Diagnostic Codes 6516 through 6520, provide for disability ratings based on symptoms such as hoarseness, loss of voice, and difficulty breathing.  While coughing is not specifically listed by name, this symptom is like or similar to hoarseness.  As such, the schedular rating criteria contemplate such symptomatology.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, neither the Veteran nor the appellant asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that created such an exceptional circumstance to render the schedular rating criteria inadequate.

Comparing the Veteran's disability level and symptomatology of the larynx cancer residuals to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate.  Absent any exceptional factors associated with the larynx, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Per the report from the May 2012 VA mental health examination, the Veteran advanced having retired in 2000.  There was no indication that the Veteran retired due to a service-connected disability.  In the subsequent May 2014 VA larynx examination, the Veteran advanced only that the larynx cancer residuals would make it difficult to return to former employment as a coffee salesman, but did not convey being unable to obtain or maintain such 

employment.  For these reasons, the Board does not find the issue of entitlement to a TDIU was raised by the Veteran prior to death, by the appellant, or by the evidence of record, so the issue does not need to be considered or discussed.  Id.

Service Connection for a Nervous Twitch

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's nervous twitch, as a symptom of anxiety, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

In the July 2011 claim, the Veteran requested service connection for posttraumatic stress disorder (PTSD) and a nervous twitch.  Per the report from the May 2012 VA mental health examination, the Veteran was diagnosed with an anxiety disorder rather than PTSD.  Further, the examiner noted that the Veteran did not display a nervous twitch at the time of examination.  Based upon these findings, in the May 2012 rating decision, the RO granted service connection for an anxiety disorder (claimed as PTSD) and denied service connection for a nervous disorder. 

Upon its initial review of the record, the Board found that an August 2012 VA treatment record noted that the Veteran had a "head nod, type tic."  Further, various lay statements by the appellant and the Veteran's friends in July and August 2011 conveyed that the Veteran had a twitch or shake in his head, "a twitch in his neck that makes his head shake," and "a head shake and nervous twitch."  Based upon this initial review of the record, the Board found that the Veteran did have some form of nervous twitch; however, the evidence did not address whether this nervous twitch was a separately diagnosable disability or a symptom of the service-connected anxiety disorder.

In May 2017, the Board sought a VHA medical opinion from a psychiatrist concerning whether the Veteran's head tic was a symptom of the service-connected anxiety disorder, or if it was a separately compensable disability.  According to the subsequently received June 2017 VHA opinion report, the psychiatrist reviewed all of the relevant evidence of record.  After reviewing the relevant evidence, the psychiatrist opined that the head tic was a symptom of the service-connected anxiety disorder.  Specifically, the psychiatrist explained that the evidence of record did not support a separate head tic diagnosis.  Rather, the head tic appeared to be a physical manifestation of the anxiety that occurred when the Veteran was under stress.  By the Veteran's own May 2012 statement, the Veteran advanced getting "very nervous and on edge which causes my nervous twitch in my head and neck."  At the conclusion of the report the psychiatrist specifically stated that, "in summary, it is not possible to differentiate the head tic as attributable to a separate diagnosis."

Having reviewed all the evidence of record, lay and medical, the Board finds that the Veteran's nervous twitch/head tic is a symptom of the already service-connected anxiety disorder.  As discussed above, a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez, 
13 Vet. App. 282; see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (although a veteran is competent to describe symptoms of pain, pain alone, without a sufficient factual showing that the pain is derived from the in-service injury, is not a disability).  In this case, the evidence reflects that the head tic is a mere symptom of the already service-connected anxiety disorder.  Accordingly, because the head tic/nervous twitch is not a current disability for which service connection may be granted, service connection for a nervous twitch must be denied on the basis of absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

For the entire relevant initial rating period on appeal, from April 1, 2014, a higher initial disability rating in excess of 10 percent for the residuals of larynx cancer is denied.

Service connection for a nervous twitch is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


